Citation Nr: 0635213	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  99-03 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia




THE ISSUE

Entitlement to compensation for the service-connected 
residuals of a head injury, other than on the basis of mental 
impairment.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to June 
1965.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision from the RO in 
Boston, Massachusetts, which granted service connection and 
assigned a 10 percent rating for disability resulting from 
metal fragment impact, "left" side of the cranium, 
effective in July 1996.  

In a May 1999 Supplemental Statement of the Case, the RO 
recharacterized the issue as that of entitlement to a higher 
rating for the service-connected residuals of a "right" 
frontal area metal fragment head injury, in light of medical 
evidence showing a metallic foreign body over the right 
frontal bone, laterally.  

In an April 2000 decision, the RO assigned a 30 percent 
rating for the service-connected residuals of a right frontal 
area metal fragment head injury, effective in July 1996.

The Board remanded this case in July 2000 for further 
evidentiary development.

In an April 2003 decision, the Board granted a schedular 100 
percent rating for the service-connected mental disorder as a 
residual of a head injury.  

The Board remanded that portion of the claim, however, 
regarding compensation for other claimed residuals of a head 
injury.  

Jurisdiction over the case was thereafter transferred to the 
RO in Atlanta, Georgia, in August 2004.  

In the July 2000 remand, the Board noted that the veteran had 
raised the additional claim of service connection for a right 
wrist scar, and referred that matter to the RO for 
appropriate consideration.  

Inasmuch as there is no indication that the RO has 
adjudicated the right wrist scar issue, the matter of service 
connection for a right wrist scar is again referred to the RO 
for appropriate action.  



FINDINGS OF FACT

1.  The veteran is currently receiving disability 
compensation at the 100 percent rate for mental impairment 
for the service-connected residuals of a head injury.  

2.  The veteran does not have any other residuals of the 
service-connected head injury for which a separate disability 
evaluation is assignable.  



CONCLUSION OF LAW

The criteria for the assignment of a separate rating for the 
service-connected residuals of a head injury, other than on 
the basis of mental impairment, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.14, 4.124a including Diagnostic Code 8045, 4.130 including 
Diagnostic Code 9304 (2006).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  

Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify 
the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., evidence of veteran 
status; existence of a current disability; evidence of a 
nexus between service and the disability; the degree of 
disability, and the effective date of any disability 
benefits.  

The veteran must also be notified to submit all evidence in 
his possession, what specific evidence he is to provide, and 
what evidence VA will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record.  38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

The Board notes that, inasmuch as the veteran's claim for a 
higher initial rating was substantiated when the RO granted 
service connection for the residuals of a head injury, and 
established an initial disability rating and effective date 
for that disorder, no further notification duties under 38 
U.S.C.A. § 5103(a) were required.  In any event, VA provided 
the veteran with such notice in August 2005 and March 2006 
correspondences.  

Further, the record shows that VA's notice duties under 
38 U.S.C.A. §§ 5103A and 7105 were met in the December 1998 
statement of the case and various supplemental statements of 
the case on file.  See generally, Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The statement of the 
case in particular explained that the evidence did not show 
separate neurological disorders or other impairment 
associated with the service-connected head injury.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
July 2000 Board remand noted that the veteran had suggested 
that there were recent and pertinent private medical records 
which had not been obtained.  

The Board remanded the case in part to allow the veteran the 
opportunity to identify all sources of treatment since 1989, 
and to authorize VA to obtain records from any such sources 
identified.  

The veteran responded in November 2000 by indicating that he 
had previously submitted all of his primary care physician's 
records (that is, records from Dr. Maloney), and that there 
were no additional records to submit.  He stated that all of 
his treatment had been at VA facilities, and he did not 
identify any other source of treatment records.  

With respect to examination of the veteran, the Board 
remanded the case in July 2000 in order to afford him a 
comprehensive VA examination to determine the full range of 
residuals associated with the service-connected head injury.  
The Board explained that the evidence suggested the 
possibility that ratable residuals other than a mental 
disorder were present in the veteran.  

The veteran thereafter attended VA examinations in December 
2000 and September 2003, which unfortunately did not 
adequately determine if there were any residuals associated 
with the service-connected head injury other than 
mental/cognitive impairment.  

The Board remanded the case in April 2003 with instructions 
to schedule the veteran for a VA examination to determine the 
full nature and extent of disability associated with the 
service-connected head injury, particularly as to any 
scarring and vision problems.  

In response, the veteran was scheduled for another VA 
examination in June 2004, but he failed to report.  He later 
explained that he had been in the process of moving to 
Georgia at the time of the scheduled examination.  

The RO thereafter scheduled him for another VA examination to 
be conducted in February 2006, but he failed, without 
explanation, to report.  He was advised of his failure to 
report in the April 2006 supplemental statement of the case.  
He still has not explained his failure to report for the last 
examination, or suggested that he would be willing to report 
for another examination.  

The Board notes that the veteran's representative has 
requested that VA instead obtain an independent medical 
opinion in connection with the instant appeal.  The Board 
notes that the necessity of obtaining such an opinion is left 
to the discretion of the Board.  See Bielby v. Brown, 7 Vet. 
App. 260, 269 (1994).  

In this case, the Board believes that there is no complex or 
controversial medical question warranting an independent 
medical opinion.  Moreover, given the issues involved in this 
claim, the Board finds that mere review of the claims file, 
without physical examination, is inappropriate.  

Neither the veteran nor his representative has presented any 
specific argument which would lead the Board to believe that 
the requested opinion would add anything to the record as it 
is presently constituted.  See Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992).  

The duty to assist is not a one-way street, and an appellant 
must do more than passively wait for assistance when he has 
information essential to his claim.  See Wood v. Derwinski, 1 
Vet. App. 190 (1990).  

By failing to report for the February 2006 examination, the 
veteran has prevented VA from determining the nature or 
extent of any residuals, other than the mental disorder, 
associated with the service-connected head injury.  

The Board will therefore proceed with the adjudication of the 
claim based on the evidence currently of record.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of VCAA.  

In this case, the veteran did not receive any VCAA notice 
prior to the March 1997 rating decision from which this 
appeal originates.  The March 1997 rating decision, December 
1998 statement of the case, and supplemental statements of 
the case nevertheless collectively informed him of the 
criteria for establishing higher ratings under the 
appropriate diagnostic code.  

The veteran was made aware on several occasions of the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8045, 
including the language permitting the separate rating of 
purely neurological residuals.  

As already explained, he was advised of the information and 
evidence necessary to substantiate his claim, as well as the 
respective responsibilities of he and VA in obtaining 
evidence, in the August 2005 and March 2006 correspondences, 
and his claim was readjudicated following each such notice in 
a supplemental statement of the case.  See generally, 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006).  

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with 38 U.S.C.A. § 5103(a), and 
that the failure to provide the veteran with full 38 U.S.C.A. 
§ 5103(a) notice prior to the March 1997 adjudication did not 
affect the essential fairness of the adjudication.  

The prior adjudication was not prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The veteran 
has neither alleged nor shown prejudice from any error in the 
timing or content of the 38 U.S.C.A. § 5103(a) notice.  Given 
the specificity of the 38 U.S.C.A. § 5103(a) notices, as well 
as the time afforded the veteran following the notices to 
respond, the Board finds that any defect in the timing of the 
notices is harmless.  

Hence, VA has fulfilled its duties under VCAA.  To the extent 
that VA has failed to fulfill any duty to notify and assist 
the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected residuals of head injury, and the Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a disability rating was not limited to 
that reflecting the then-current severity of the disorder.  

Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994). 


Factual background

A careful review of the service medical records shows that 
the veteran was seen in July 1964 for an injury to the scalp.  
He apparently sustained an injury when a chip from a valve 
seat he was working on broke and entered the scalp.  The X-
ray studies revealed a 3-centimeter foreign body located in 
the scalp.  An attempt to remove the foreign body was 
unsuccessful.  

The service medical records, including the report of the 
veteran's examination for discharge, are silent for reference 
to vision problems, seizures, a scalp scar, or headaches.  

Private medical records on file for the period from 1986 to 
1997 document complaints of memory deficiency.  An 
electroencephalogram (EEG) was normal.  Examination of the 
eyes and cranial nerves revealed no abnormalities.  A 
diagnostic study of the brain was negative for hemorrhage, 
infarction or mass lesion, but did show mild atrophy 
consistent with age.  

At a March 1997 VA examination, the veteran reported 
experiencing headaches and memory problems.  He also reported 
experiencing localized point tenderness over the area of the 
scalp injury, as well as vision problems of occasional 
"split vision."  

Physical examination of the cranial nerves showed prominent, 
deep optic cups in the disks, with unremarkable eye movement, 
and no neurological abnormalities.  There was point 
tenderness at the area where the metal entered the skin.  The 
examiner diagnosed history of metal fragment impact on the 
left side of the cranium; and post accident complaints of 
point tenderness of the skull, regional headache complaints, 
vision disturbances, and memory problems.  

In a March 1997 decision, the RO granted service connection 
for disability resulting from metal fragment impact "left" 
side of the cranium, assigning a 10 percent evaluation 
therefor, effective on July 18, 1996.  

The RO subsequently recharacterized the service-connected 
disability as residuals of a "right" frontal area metal 
fragment head injury, in light of medical evidence showing a 
metallic foreign body over the right frontal bone, laterally.  

In a July 1997 statement, Dr. L. Savia indicated that the 
veteran's cranial nerves were intact when examined.  

VA outpatient records dated from January 1998 to March 2006 
show that the veteran was seen by the neurology clinic on 
numerous occasions for his cognitive disorders, but that no 
other neurological disorders were attributed by his treating 
physicians to head injury.  He reported experiencing frequent 
morning headaches.  

A neuropsychiatric evaluation in February 1998 disclosed 
inefficient cognitive functions probably secondary to factors 
such as frontal lobe impairment.  At another point he denied 
any weakness, paresthesias, or ataxia, but reported 
experiencing intermittent "split vision."  Examination of 
his eyes was negative for any identified abnormalities, and 
an EEG was normal.  

Treatment records for April 1998 show that he reported a 
five-year history of infrequent and short duration "slit 
vision" that the examiner determined was descriptive of 
binocular diplopia.  

The veteran denied any associated symptoms other than a 
slight "prodrome."  Ocular examination was normal, but the 
examiner diagnosed episodic diplopia with no sign of 
extraocular movement, cranial nerve palsy, or binocular 
dysfunction; the physician suggested evaluation for possible 
atypical ocular migraines or seizure disorder.  

The April 1998 treatment records also note that examination 
of the head revealed no visible evidence of head trauma.  
Other records show that the veteran underwent 
electromyographs which revealed possible lumbar 
radiculopathy, without evidence of a generalized 
polyneuropathy or myopathy.  X-ray studies of the skull 
showed a tiny metallic foreign body at the right frontal 
bone.  

The more recent VA treatment records show that the veteran 
began developing muscle weakness and neurological changes in 
the lower extremities in connection with documented lumbar 
radiculopathy and diabetes mellitus.  He also developed upper 
extremity symptoms thought to represent the effects of 
diabetes mellitus or a vitamin B12-related problem.  

The records show he reported dizziness, which was considered 
possibly related to sinus bradycardia.  In June 2005 he was 
noted to have developed bilateral cataracts.  In March 2006, 
the veteran reported that the area over the site of his 
service injury itched.  Physical examination showed actinic 
keratoses in the referenced area, but on other parts of his 
face as well.  

The veteran attended a VA examination in April 1999, at which 
time he reported experiencing diplopia about three months 
prior to the examination, with no subsequent ocular problems.  

No abnormalities were identified on eye examination, other 
than large cups in each eye, which were nevertheless 
described as probably physiologic and normal for the veteran.  
The examiner specifically noted the absence of diplopia or 
visual field defects.  

At an April 1999 VA neurological examination, the veteran 
reported cognitive and psychiatric complaints, as well as 
headaches occurring once each week, with a severe headache 
occurring once a month.  He reported experiencing double 
vision and diplopia, but denied seizures.  

Physical examination showed "very mild left central 
facial."  No other pertinent neurologic abnormalities were 
identified.  His metallic fragment was palpable.  X-ray 
studies showed a metallic density foreign body over the right 
frontal bone, without associated bony abnormality, which the 
radiologist assumed was located within the scalp.  

Following examination, the diagnosis was that of status post 
head trauma with retained shrapnel fragment in the right 
frontal area under the skin.  The examiner concluded that the 
veteran had post-traumatic headaches secondary to the head 
injury.  

At a September 1999 hearing before a Decision Review Officer, 
the veteran testified that he experienced severe headaches, 
but had not been diagnosed with migraines.  He indicated that 
the headaches last at least three hours and require him to 
lie down, but that he does not use prescription medications 
to alleviate the pain.  The veteran testified that he 
experiences dizziness and double vision and that the metallic 
fragment in his scalp was itchy.  

The report of an October 1999 VA fee basis examination 
reveals that the veteran complained of frequent headaches, 
blurred vision, and cognitive changes.  Neurological 
examination was negative for pertinent abnormalities.  

In an April 2000 decision, the RO assigned a 30 percent 
rating for the service-connected residuals of a right frontal 
area metal fragment head injury, effective in July 1996.  

On a December 2000 VA examination, the veteran complained of 
frequent headaches, pain over the right cranium, and blurred 
vision.  

Physical examination showed that his cranial nerves were 
intact.  No eye abnormalities were identified, and 
neurological examination was normal.  The examiner diagnosed 
post-traumatic head injury with metal fragment in the right 
frontal area, VA-established diagnosis of brain disease due 
to trauma, and VA-established diagnosis of dementia due to 
head injury.  It was also noted that the veteran had 
generalized headaches.  The examiner indicated that the 
veteran did not experience seizures or dizziness.  

In an April 2003 decision, the Board granted entitlement to a 
schedular 100 percent evaluation for the residuals of a head 
injury under Diagnostic Codes 8045-9304.  The Board remanded 
the issue of compensation for any residuals of the head 
injury apart from the mental/cognitive impairments.  

The Board noted that the December 2000 and September 2003 
examination reports did not adequately address whether there 
were additional head injury residuals for which compensation 
was warranted.  

In a May 2003 action, the RO implemented the April 2003 Board 
decision, assigning the veteran a 100 percent evaluation for 
the service-connected mental disorder as a residual of head 
injury, effective on July 18, 1996. 

The veteran attended a VA fee basis examination in September 
2003.  He reported that, since the head injury in service, he 
had experienced intermittent double vision, as well as 
migraine headaches.  He described his "migraine" headaches 
as occurring up to four times each week, lasting up to a day, 
and requiring bed rest.  He denied experiencing seizures.  

The examination showed normal cranial nerves, and no 
neurological abnormalities.  The examiner concluded that the 
functional impairment resulting from the service head injury 
was cognitive in nature, and he diagnosed brain disease due 
to trauma.  

At a second VA fee basis examination in September 2003, the 
veteran complained of intermittent blurred vision and 
headaches.  The examination revealed diminished visual 
acuity, as well as nuclear sclerosis and some left eye 
superior field loss.  The examiner noted that the veteran was 
a glaucoma suspect, and concluded that the veteran's eyes 
"[did] not require him to receive disability."  


Analysis

The residuals of the veteran's service-connected head injury 
are currently rated 100 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 and 38 C.F.R. § 4.130, 
Diagnostic Code 9304.  

In evaluating brain disease due to trauma under Diagnostic 
Code 8045, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304, dementia due to head trauma.  

This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8045.  

As already noted, the veteran is currently in receipt of a 
100 percent disability rating for the mental and cognitive 
impairment resulting from his head injury in service under 
Diagnostic Code 9304.  

The veteran maintains, however, that he has other residuals 
from the head injury which should be compensated in the 
context of his claim for a higher rating for the head injury.  

The veteran asserts that he is entitled to separate ratings 
for those claimed residuals.  In particular, he believes he 
is entitled to separate ratings for headaches, vision 
problems and tenderness in the location of the head injury.  

Turning first to the veteran's headaches, while his 
representative contends that a separate evaluation under 
38 C.F.R. § 4.124a, Diagnostic Code 8100 is for application, 
the evidence does not demonstrate that the headaches are 
migrainous in nature.  

In testimony, the veteran indicated that no physician had 
described his headaches as migraines.  While the April 1998 
VA treatment entry indicates that the veteran should be 
considered for possible ocular migraines, the treatment 
reports show that he was not thereafter diagnosed with a 
migraine headache disorder.  

Moreover, while the September 2003 VA fee basis examiner 
recorded the veteran's description of the headaches as 
migraines, the examiner did not diagnose a migraine headache 
(or any type of headache) disorder, and in fact concluded 
that the residuals of the head injury were limited to 
cognitive impairment.  

Evidence which is simply unenhanced information recorded by a 
medical examiner does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

While the veteran himself contends that he experiences 
migraine headaches that represent a residual of the service-
connected head injury, as a lay person, his statements and 
testimony as to medical diagnosis and causation, however 
sincerely believed, do not constitute competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

The Board points out that VA scheduled the veteran for a 
February 2006 VA examination to address all of the claimed 
residuals of the head injury, but that he failed, without 
explanation to report.  

In short, the competent evidence of record, as presently 
constituted, does not even suggest that the veteran's 
headaches are migrainous in nature.  

Consequently, while the headaches may be post-traumatic, they 
do not represent a separate neurological disability, and 
Diagnostic Code 8045 therefore requires the headaches to be 
included in the rating assigned under Diagnostic Code 9304.  

In sum, the veteran's headaches are already compensated by 
the assignment of a 100 percent evaluation under Diagnostic 
Code 9304, and he is not entitled to assignment of a separate 
disability evaluation for those headaches.  

Turning to the claimed vision problems, the Board points out 
that while the veteran has experienced diminished visual 
acuity and developed visual field defects as well as 
cataracts, none of the medical evidence on file suggests that 
any vision problems constitute a residual of the service-
connected head injury.  

The March 1997 examiner, while noting complaints of post 
accident vision problems, did not diagnose any vision 
problems, or otherwise relate those complaints to the service 
injury.  

Moreover, the September 2003 VA examiner, in noting that the 
veteran's vision problems "[did] not require him to receive 
disability," might have intended to suggest that the eye 
problems were not, in fact, associated with the head injury.  

In any event, the evidence in essence shows only that the 
veteran has vision problems; it does not indicate that any 
eye disorder is a residual of the service head injury.  

As already noted, the veteran failed to report for a February 
2006 VA examination scheduled for the purpose of determining 
whether the eye problems, among other claimed disorders, were 
associated with the head injury.  

The Board therefore is left to rely on the evidence already 
of record.  As already explained, that evidence shows only 
that the veteran has vision problems, and does not suggest 
that any eye disorders are associated with the head injury.  

Although the veteran himself argues that his eye problems are 
residuals of the service-connected head injury, he is not 
competent to state or testify as to medical causation in this 
case.  See Espiritu, supra.  

In short, the Board finds that the veteran does not have any 
separately ratable vision disorders constituting a residuals 
of the head injury in service.  

The veteran also contends that he experiences tenderness and 
itchiness over the wound area.  Notably, however, his 
treating VA physicians have found no visible evidence of a 
head injury, namely a scar.  

Although the veteran demonstrated scalp tenderness at his 
March 1997 VA examination, the examiner did not provide any 
findings as to scarring in the area, and the only further 
mention of abnormal sensation at the wound site is found in 
the March 2006 treatment records showing that he has multiple 
actinic keratoses over his scalp and facial area.  

The salient point is that while the veteran still retains the 
minute foreign body in his scalp, the evidence does not 
demonstrate any clinical findings, such as a scarring or 
disfigurement, on which a separate evaluation may be awarded 
under Diagnostic Code 7804 or any other Diagnostic Code.  

The same is true as to the suggestion, made by his 
representative in April 2000, that a separate rating is 
warranted under 38 C.F.R. § 4.73, Diagnostic Code 5322, for 
injury to Muscle Group XXII.  The evidence does not document 
any actual muscle impairment associated with the head injury, 
or any interference with head or neck motion, or with 
respiration.  

The Board again emphasizes that while a VA examination might 
have identified any residual scarring or muscle impairment, 
the veteran failed to cooperate in attending an examination 
scheduled for the purpose of clarifying the residuals of his 
head injury.  

The Board notes that the veteran has consistently denied 
experiencing seizures, and that EEGs have been normal.  He 
has also experienced dizziness, which his treating physicians 
believe is of cardiac origin.  

In sum, the Board finds that the competent evidence as a 
whole does not show that it is at least as likely as not that 
the veteran has additional residuals of his service-connected 
head injury that are subject to a rating separate from that 
currently assigned the mental/cognitive disorder.  

The Board acknowledges that the veteran may very well 
experience additional residuals from his head injury.  
Unfortunately, his failure to attend the February 2006 VA 
examination prevented VA from obtaining the very type of 
information that would have clarified the existence and 
nature of any such residuals.  

Based on the evidence as presently constituted, the Board can 
not, without resort to speculation, identify any residuals of 
the head injury not already compensated by the currently 
assigned 100 percent disability evaluation.  
 
Consequently, the Board finds that the preponderance of the 
evidence is against the claim for compensation for the 
residuals of a head injury other than mental impairment.  The 
benefit sought on appeal is denied.  




ORDER

Entitlement to compensation for the service-connected 
residuals of a head injury, other than on the basis of mental 
impairment, is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


